Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: there is not proper teaching or combination in the art of a tire comprising a noise damper lining an innerliner surface, where the noise damper is secured to said innerliner via an adhesive and the terminal ends of said noise damper overlap each other and are joined by a non-pressure-sensitive adhesive.

The closest prior art is Naoki (CN1669835), which teaches a tire comprising a noise damper lining an innerliner surface, where the noise damper is secured to said innerliner via an adhesive. However, Naoki does not teach the terminal ends of said noise damper overlap each other and are joined by a non-pressure-sensitive adhesive.

While one of ordinary skill in the art could attempt to use Yukawa (CN105899377) to modify Naoki, this combination would not teach the limitation of the terminal ends of said noise damper being joined by a non-pressure-sensitive adhesive, as shown by the applicant arguments/remarks filed 09/10/2021 on page 6, and furthermore does not have proper motivation to combine and teach the limitation of the terminal ends of said noise damper overlapping, as shown by the applicant .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748